


110 HR 3588 IH: Family Product Safety Protection

U.S. House of Representatives
2007-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3588
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2007
			Mr. King of New York
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Consumer Product Safety Act to provide the
		  Consumer Product Safety Commission with greater authority to require recalls,
		  mandatory routine product testing, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Family Product Safety Protection
			 Act.
		2.Commission
			 authority relating to recalls
			(a)Commission
			 recall authoritySection 12(a) of the Consumer Product Safety Act
			 (15 U.S.C. 2061(a)) is amended—
				(1)by striking
			 (a) and inserting (a)(1); and
				(2)by adding at the
			 end the following:
					
						(2)Notwithstanding any of the disclosure
				requirements in section 6, the Commission may order the recall of any consumer
				product that the Commission determines to be an imminently hazardous consumer
				product, and may disclose information relating to the recall and the product to
				the
				public.
						.
				(b)Reduced Period
			 of Notice to Manufacturers and Private Labelers With Respect to Disclosure of
			 InformationSection 6(b)(1)
			 of such Act (15 U.S.C. 2055(b)(1)) is amended by striking not less than
			 30 day and inserting not fewer than 10 days.
			(c)Establishment of
			 Minimum Fine for Failure To Comply With OrderSection 20(a)(1) of such Act (15 U.S.C.
			 2069(a)(1)) is amended—
				(1)in the first
			 sentence, by inserting , and in the case of a person who violates
			 subsection (a)(5) of such section by selling at retail any product that is the
			 subject of a recall order, such person shall be subject to a civil penalty of
			 not less than $500 and not more than $10,000 for each such violation
			 after for each such violation; and
				(2)in the third
			 sentence, by striking of section 19(a)(3) and inserting
			 of paragraph (3) or (5) of section 19(a).
				3.Testing
			 requirementSection 14 of the
			 Consumer Product Safety Act (15 U.S.C. 2063) is amended—
			(1)in subsection (a),
			 by striking or upon a reasonable testing program and insert
			 , as required under subsection (b); and
			(2)in subsection (b),
			 by striking The Commission may by rule prescribe reasonable testing
			 programs for and inserting The Commission shall by rule
			 prescribe reasonable testing requirements for the routine testing
			 of.
			4.Authorization of
			 Appropriations for Consumer Product Safety CommissionSection 32(a) of the Consumer Product Safety
			 Act (15 U.S.C. 2081) is amended—
			(1)by striking
			 , not to exceed; and
			(2)by striking
			 paragraphs (1) and (2), and inserting the following:
				
					(1)$85,000,000 for fiscal year 2008;
					(2)for fiscal year
				2009 and subsequent fiscal years, an amount that is not less than the amount
				appropriated for the preceding fiscal year, increased by a percentage equal to
				the percentage increase for the preceding fiscal year in the total number of
				goods imported to the United
				States.
					.
			
